Case: 4:18-cr-00975-CDP Doc. #: 285 Filed: 02/17/21 Page: 1 of 2 PageID #: 1120




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

  UNITED STATES OF AMERICA,                    )
                                               )
  vs.                                          )        No.: S1-4:18-cr-00975-CDP (JMB)
                                               )
  DUSTIN BOONE,                                )
  CHRISTOPHER MYERS, and                       )
  STEVEN KORTE,                                )
                                               )
         Defendants.                           )

               DEFENDANT STEVEN KORTE’S MOTION FOR LEAVE
                       TO FILE SEALED DOCUMENT

         COMES NOW Defendant, Steven Korte (“Defendant Korte”), by and through

  undersigned counsel, and requests leave to file his “Notice of Intent to Use Evidence of

  Other Crimes, Wrongs or Acts Pursuant to Federal Rule of Evidence 404(b)” under seal

  because it contains unredacted names and telephone numbers that would be redacted if

  used in trial, as it contains a number of records of text messages and attachments that

  Defendant Korte may seek to introduce under his Notice.


                                               Respectfully submitted,

                                               ROGERS SEVASTIANOS & BANTE, LLP


                                               By:      /s/ John P. Rogers
                                                       JOHN P. ROGERS, #38743MO
                                                       Attorney for Defendant Korte
                                                       120 S. Central Avenue, Suite 160
                                                       Clayton, Missouri 63105
                                                       (314) 354-8484
                                                       Facsimile 354-8271
                                                       jrogers@rsblawfirm.com
Case: 4:18-cr-00975-CDP Doc. #: 285 Filed: 02/17/21 Page: 2 of 2 PageID #: 1121




                              CERTIFICATE OF SERVICE
          By signature below, I hereby certify that on February 17, 2021, the foregoing was
  electronically filed with the Clerk of the Court to be served by operation of the Court’s
  electronic filing system upon Assistant United States Attorneys Carrie Constantin and
  Robert F. Livergood.

                                              /s/ John P. Rogers__
